 600DECISIONSOF NATIONALLABOR RELATIONS BOARDWarmSpringsLumberCo.,Inc.,Employer-PetitionerandClerksandLumberHandlers Union,Local 939,International Union ofLabor and Hod Carriers,AFL-CIO and Millmen'sUnion No.550, United Brotherhood of Carpentersand Joiners,AFL-CIO. Case 20-UC-19March 9, 1970DECISION AND ORDER CLARIFYINGCERTIFICATIONBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND JENKINSUpon a petition duly filed under Section 9(b) oftheNationalLaborRelationsAct, asamended, ahearing was held before HearingOfficerDavid J.Salniker.Following the hearing and pursuant toSection 102.67 of the NationalLaborRelationsBoard Rules and Regulations and Statements ofProcedure,Series 8, as amended,and by direction ofthe Regional Director for Region 20, this case wastransferred to the NationalLaborRelations Boardfor decision.None of the parties filed briefs.Pursuant to the provisions of Section3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the HearingOfficer'srulingsmade at the hearing and finds that they arefreefromprejudicialerror.Theyareherebyaffirmed.Upon the entire record in this case,the Boardfinds:The petition filed herein by the Employer seeksclarification of a bargaining unit at the Employer'splace of business at Fremont,California,which theBoard certified in 1965 in behalf of Clerks andLumberHandlers Union,Local 939,InternationalHod Carriers,Building and Common Laborers ofAmerica,AFL-CIO,herein calledClerks.At issueiswhether the specific job classifications ofoperators of band saws,rip saws,surfacers,planers,and a rafter-cutter are deemed to be in theClerks'unit or are properly considered to be part of thoseemployees covered by the Millmen's'contract.The Employer and the Clerks have been parties toa series of collective-bargaining agreements, the firstof which was entered into in 1959.The employees inthe disputed job classifications were covered by the1959 agreement and by the one which followed it,effective until 1962.In 1962 the Employer hired two employees whoweremembers of the Millmen'sUnion, one ofwhom,RichardHoteling,because he wished toprotect certain seniority rights he had gained as amember of the Millmen's Union, prevailed upon theEmployer to execute a contract with the Millmen'sUnion. The contract entered into was intended tocover only these two employees, who were classed asdetail saw operators, although the contract alsocontained language recognizing theMillmen asrepresentative of employees "on bench work and theoperation of woodworking machinery." At about thesame time the Employer again executed a contractwith the Clerks which, unlike prior contractsbetween the parties, did not include the detail sawoperator classification now covered by the Millmen'scontract.In1964 theMillmen,on the basis of therecognition clause of their 1962 contract with theEmployer, claimed to be the representative of thecut-offsawoperatorsbecausetheyoperatedwoodworking machinery. In response to such claimthe Clerks filed a representation petition seeking aunit comprising "all lumber clerks, lumber handlers,mill helpers and cut-off saw operators employed bytheEmployer at its Fremont, California, yardexcluding detail saw operators, all other employees,office clerical employees, guards and supervisors asdefined in the Act." The Millmen were alsorepresented on the ballot, and the employees in thejob classifications presently in dispute (operators ofbandsaws,ripsaws,surfacers,planers,rafter-cutters)were deemed eligible to vote andincluded in the unit.The Clerks won the election, and thereafter, onJanuary 25, 1965, the Board certified them as theexclusive bargaining agent for the unit previouslydescribed.Currently, theMillmen,althoughabandoningtheirclaim for cut-off saw operators, claim torepresent other employees operating woodworkingmachinery, the employee classifications here indispute. In furtherance of their recognition claim theMillmen picketed the Employer, and thereafter theEmployer and the Millmen submitted to arbitrationthe question of whether the employee classificationsindisputewere considered within the Millmen'scontractunit.TheClerksUnion refused toparticipateinthearbitrationproceedings.OnSeptember 7, 1967, an arbitrator's decision issuedwhich concluded that the operation of woodworkingmachinery other than cut-off saws was to beperformed in accordancewiththeMillmen'sagreement.IAs a general rule, in a representation proceedingsuch as the present one before it, the Board maydefer to an arbitrator's award where a question ofcontract interpretation presented to the arbitrator isin issue andif the arbitration proceeding and resultmeet the Board's requirements for arbitration'Millmen & Cabinet Makers Local Union55,UnitedBrotherhood ofCarpenters&Joiners of America,AFL-CIO,herein referred to asMillmen or the Mdlmen'sUnionInc arbitration award was enforced by the SuperiorCourtof Californiaon September 24, 1968, the day this petition was filed.181NLRB No. 90 WARM SPRINGS LUMBER CO.601awards.3 In this particular controversy, however, theissue involves an interpretation of the scope of theBoard certification issued to the Clerks Union in1965, and thus, concerns a matter uniquely suited toBoard determination. It is not a matter to beresolved solely by the arbitrator's - or the Board's- interpretation of a union's contractual provisions.Afterreviewof the facts surrounding thecertification, we conclude that the employees in thedisputed classifications were included in the unit forwhich the Clerks Union was certified. We predicatethis result upon the facts that, while the employeesinthe disputed classificationsmight properly beincluded in either the unit represented by the Clerksor that represented by the Millmen, it is clear thatthey were included in the initial contract betweenthe Employer and the Clerks in 1959; that they wereincluded in the unit and were eligible to vote in theelection resulting in the Clerks' certification, thatthey have not been covered in their terms andconditions of employment by the Millmen's contractand that there have been no changes either inmethods of operations or in the job classifications,warranting any reconsideration of their status at thepresent time.As the arbitrator's award wouldundermine the Board's certification and is repugnantto the statutory policy, we shall not defer to it here.Accordingly,weconclude, ' contrarytothearbitrationaward, that the employees in thedisputed classification are covered by the Clerks''Raley'sInc,143 NLRB 256'CfWestinghouse Electric Corp ,162NLRB 768, 771The Horn &Hardart Company,173 NLRB No 164certificationandarenotrepresentedby theMillmen's Union.There is, moreover, an additional factor for notdeferring to the arbitrator's decision. As previouslymentioned, the Clerks did not participate in thearbitration proceeding.While it appears that at thearbitrationhearing,theEmployerassertedaposition which is identical with the Clerks' positionherein,namely, that the Clerks'Uniondoesrepresent the employees in disputed classifications,the record is unclear as to how vigorously theEmployer asserted this position. In fact, at thehearing following the filing of the instant petition,the Employer claimed to be neutral. Furthermore, itisnot clear whether all the pertinent evidence wasmade available to the arbitrator, particularly thecircumstances surrounding the 1965 election and thesubsequent certification of the Clerks. In thesecircumstances, we conclude it would not effectuatestatutory policy to defer to the arbitration award.4Therefore,we shall clarify the certification inCase 20-RC-6127 to include the disputed jobclassifications.ORDERItisherebyorderedthatthecertificationheretofore issued to the Clerks and LumberHandlers Union, Local 939,InternationalUnion ofLabor and Hod Carriers, AFL-CIO, in Case20-RC-6127, be, and it hereby is, clarified, byspecificallyincludingtherein employeesengaged inthe operation of band saws, surfacers,planers, andrafter-cutters.